UNITED STATES DISTRICT COURT F I L E D

FOR THE DISTRICT OF COLUMBIA MAR _ 7 2911
Clerk, U.S. District & Bankruptcy
courts for the District ot Columbia

STEVEN M. HUNTER, )
)
Petitioner, )

) .

v_ ) Civil Action No.  

)
BRIAN BLEDSOE, )
)
Respondent. )

MEMORANDUM OPINION

Petitioner is serving a 10 to 31 year term of imprisonment following his conviction in the
Superior Court of the District of Columbia in l996. See Pet. at 2. He represents that the District
of Columbia Court of Appeals affirmed the conviction and that he unsuccessfully sought relief by
motion to vacate, set aside or correct his sentence under D.C. Code § 23-110. Id. at 3. In the
instant petition, petitioner lists 17 grounds for habeas relief, see id. at 5-l4 (handwritten
attachment to preprinted petition form), none of which are properly before this Court.

Although habeas relief in federal court is available to a District of Columbia Code
offender who "is in custody in violation of the Constitution . . . of the United States," 28 U.S .C.
§ 2241(0)(3), his habeas petition "shall not be entertained by . . . any Federal . . . court if it
appears that the [petitioner] has failed to make a motion for relief under [D.C. Code § 23-110] or
that the Superior Court has denied him relief, unless it also appears that the remedy by motion is
inadequate or ineffective to test the legality of his detention." D.C. Code § 23-1 lO(g); Byrd v.
Hena'erson, ll9 F.3d 34, 36-37 (D.C. Cir. l997) (fmding that "a District of Columbia prisoner

has no recourse to a federal judicial forum unless the local remedy is inadequate or ineffective to

test the legality of his detention"). Petitioner could have raised any of these grounds either in a
motion under D.C. Code § 23-l 10 in the Superior Court, or in an appeal to the Supreme Court of
the United States of a District of Columbia Court of Appeals decision. See Wz`lliams v. Martz`nez,
586 F.3d 995, 998 (D.C. Cir. 2009) ("Section 23-1 l0(g)’s plain language makes clear that it only
divests federal courts of j un`sdiction to hear habeas petitions by prisoners who could have raised
viable claims pursuant to section 23-1l0(a)."); D.C. Code § ll-102 ("Final judgments and
decrees of the District of Columbia Court of Appeals are reviewable by the Supreme Court of the
United States in accordance with section 1257 of title 28, United States Code."). And
petitioner’s bald assertion of "actual innocense of the charge of first degree burglary," which
allegedly can be proven with "the 911 tape and the radio run," Pet. at 13, "falls far short of
presenting ‘a colorable showing of factual innocence."’ Hz`ligh v. Quintana, No. 10-1717, 2010
WL 4069160, at *2 (D.D.C. Oct. l5, 20l0) (quoting Kuhlmann v. Wilson, 477 U.S. 436, 454
(l986)). Petitioner’s lack of success in his previous attempts to collaterally attack his conviction
or sentence does not render his local remedy inadequate or ineffective See Wz`lson v. Ojz`ce of
the Chaz'rperson, 892 F. Supp. 277, 280 (D.D.C. l995).

Accordingly, the Court will deny the petition and dismiss this action. An Order is issued
separately.

Ma .